        Case 1:06-cr-00987-DC Document 165 Filed 07/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                 :           MEMORANDUM DECISION
                                                          & ORDER
            - against -                  :
                                                     06 Cr. 987-1 (DC)
ANGEL MARTINEZ,                          :

                       Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            Before this Court is defendant Angel Martinez's pro se

motion for imposition of a reduced term of imprisonment pursuant

to Section 404 of the First Step Act of 2018, Pub. L. No. 115 -

391, 132. Stat. 5194, 5222 (2018).           Liberally construing the

motion, see United States v. Pilcher, 950 F.3d 39, 44 (2d Cir.

2020), Martinez asks to be appointed counsel and granted a

hearing at which he will be resentenced.          For the reasons set

forth below, his motion is DENIED.

                                BACKGROUND


            Martinez shot and killed Herbert Ortiz on November 2,

1992 because Ortiz was selling drugs on Martinez's "turf."              See

United States v. Martinez, 953 F. Supp. 2d 514, 516 (S.D.N.Y.

2013)   After murdering Ortiz, Martinez led a narcotics operation

for the next 14 years during which his organization distributed

approximately one kilogram of crack cocaine every week, netting
      Case 1:06-cr-00987-DC Document 165 Filed 07/23/20 Page 2 of 5



Martinez a weekly profit of approximately $13,000.         Id.   With

the help of a cooperating witness, Martinez was indicted on

October 17, 2007 for conspiring to distribute and possess with

intent to distribute fifty grams and more of crack cocaine, in

violation of 21 U.S.C. § 846 ("Count One"), and conspiracy to

commit murder in furtherance thereof, in violation of 21 U.S.C.

§ 848(e)(1)(A) and 18 U.S.C. § 2 ("Count Two").         Id.   On October

29, 2009, a jury convicted Martinez on both counts, and, on

February 17, 2010, I sentenced Martinez principally to a term of

life imprisonment.   Id. at 516-17.


          On May 3, 2012, Martinez filed a motion pursuant to 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence on

the grounds that he was provided ineffective assistance of

counsel, there was insufficient evidence to support his murder

conviction, and there were sentencing errors.        Id. at 516.      I

denied his motion in an opinion on July 18, 2013.         Id. at 524.

He now moves pro se for a sentence reduction pursuant to the

First Step Act.


                              DISCUSSION


          Although as a general matter courts "may not modify a

term of imprisonment once it has been imposed," 18 U.S.C.

§ 3582(c), courts may "modify an imposed term of imprisonment to
                               -2-
         Case 1:06-cr-00987-DC Document 165 Filed 07/23/20 Page 3 of 5



the extent . . . permitted by statute," id. § 3582(c)(1)(B).              In

2018, Congress passed the First Step Act, which made retroactive

the Fair Sentencing Act of 2010.         Pub. L. No. 115-391, § 404,

132. Stat. 5194, 5222 (2018).        Section 2 of the Fair Sentencing

Act increased the threshold quantity of crack cocaine necessary

to trigger the ten-year mandatory minimum period of

incarceration under 21 U.S.C. § 841(b)(1) from 50 grams to 280

grams.    See Dorsey v. United States, 567 U.S. 260, 269 (2012).

             Pursuant to Section 404 of the First Step Act, "[a]

court that imposed a sentence for a covered offense may . . .

impose a reduced sentence as if section[] 2 . . . of the Fair

Sentencing Act . . . were in effect at the time the covered

offense was committed."       Pub. L. No. 115-391, § 404(b), 132.

Stat. 5194, 5222 (2018).       Section 404(a) defines "covered

offense" as "a violation of a Federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010, that was committed before

August 3, 2010."      Id. at § 404(a).

             Martinez is eligible to seek relief under section 404

of the First Step Act because the penalties associated with the

statute of conviction on Count One are among those amended by

the Fair Sentencing Act of 2010.           Moreover, he committed a

"covered offense" before August 3, 2010.           Id.   At the time of
                                     -3-
      Case 1:06-cr-00987-DC Document 165 Filed 07/23/20 Page 4 of 5



the commission of the offense and sentencing, Martinez's

conspiracy to distribute 50 grams or more of cocaine base fell

under 21 U.S.C. § 841(b)(1)(A)(iii), which provided a mandatory

minimum of ten years' imprisonment.      As amended by the Fair

Sentencing Act of 2010, the mandatory minimum on Count One is

five years' imprisonment.     See 21 U.S.C. § 841(b)(1)(B)(iii).

          Though a defendant may be eligible for a reduced

sentence, the Court is not required to grant relief.         Se ction

404(c) of the First Step Act provides that "[n]othing in this

section shall be construed to require a court to reduce any

sentence pursuant to this section."      Here, the Guideline range

continues to be life because Martinez was convicted of

conspiracy to commit murder.     As outlined in my 2013 decision,

there was ample evidence to support this conviction.          Martinez,

953 F. Supp. 2d at 521-22.     The reduction of the mandatory

minimum from ten years to five years with respect to Count One

does not impact the Guidelines range, which remains life.

Indeed, Count Two -- the murder count -- still carries a

mandatory minimum sentence of twenty years and a Guidelines

range of life imprisonment.     See Orig. PSR at 22.      Accordingly,

the motion for resentencing is DENIED.




                                  -4-
         Case 1:06-cr-00987-DC Document 165 Filed 07/23/20 Page 5 of 5



             The Clerk of Court is directed to mail this order to

Martinez and the Government at the addresses listed below.

             SO ORDERED.

Dated:       New York, New York
             July 23, 2020



                                           ___s/Denny Chin______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation



To:          Angel Mendez
             USM #: 59541-054
             FCI Allenwood Medium
             P.O. Box 2000
             White Deer, Pennsylvania 17887

             United States Attorney's Office
             Southern District of New York
             One St. Andrew's Plaza
             New York, New York 10007




                                     -5-
